               Case 2:20-cv-00794-RSM Document 4 Filed 06/04/20 Page 1 of 2



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
      NIKOLAI DMITRIEVITCH TERLETSKY,                   CASE NO. C20-794 RSM
 8
                     Petitioner,                        ORDER FOR SERVICE AND ANSWER,
 9                                                      § 2255 MOTION
             v.
10
      UNITED STATES OF AMERICA,
11
                     Respondent.
12

13          This matter is before the Court on Petitioner’s “Motion Under 28 U.S.C. § 2255 to

14   Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody.” Dkt. #1 (“Petitioner’s

15   § 2255 Motion”). After preliminary review of Petitioner’s § 2255 Motion, the Court ORDERS

16   as follows:

17      1. If not previously accomplished, electronic posting of this Order and Petitioner’s § 2255

18          Motion shall effect service upon the United States Attorney of Petitioner’s § 2255 Motion

19          and all documents in support thereof.

20      2. Within forty-five (45) days after the filing of Petitioner’s § 2255 Motion, the United

21          States shall file and serve an Answer in accordance with Rule 5 of the Rules Governing

22          Section 2255 Cases in United States District Courts or shall otherwise respond. As part

23          of any Answer filed, the United States shall state its position as to whether an evidentiary

24          hearing is necessary, whether any discovery is necessary, whether there is any issue as to

     ORDER – 1
             Case 2:20-cv-00794-RSM Document 4 Filed 06/04/20 Page 2 of 2



 1        abuse or delay under Rule 9, and whether Petitioner’s § 2255 Motion is barred by the

 2        statute of limitations.

 3     3. On the face of its Answer, the United States shall note this matter for the forth Friday

 4        following the filing of its Answer, and the Clerk shall note the matter on the Court’s

 5        docket accordingly. Petitioner may file a Reply to the Answer no later than that noting

 6        date.

 7     4. The Clerk shall direct a copy of this Order to Petitioner.

 8        Dated this 4th day of June, 2020.

 9

10

11                                               A
                                                 RICARDO S. MARTINEZ
12                                               CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
